Citation Nr: 1814145	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for amyloidosis claimed as due to herbicide exposure.

2.  Entitlement to service connection for chronic kidney disease (CKD).

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE).

4.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD).

6.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).

7.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate (SMC).
REPRESENTATION

Veteran represented by:	John S. Kamarados, Esq.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue of entitlement to SMC based on the need for regular aid and attendance or at the housebound rate is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Amyloidosis is not shown during the pendency of this appeal.

2.  CKD is not attributable to service or secondary to service-connected disability.

3.  RUE peripheral neuropathy is not shown during the pendency of this appeal.

4.  The management of diabetes mellitus did not include regulation of activities during the pendency of this appeal.

5.  During this appeal, CAD has not been more nearly manifested by workload of 7 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; cardiac hypertrophy or dilation is not shown on testing.

6.  The Veteran is not unable to secure and follow substantially gainful employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for amyloidosis are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for chronic kidney disease are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for RUE peripheral neuropathy are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

5.  The criteria for an evaluation in excess of 10 percent for coronary artery disease are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005(2017).

6.  The criteria for TDIU are not met.  38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.16, 4.18, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his attorney, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
Nephritis and organic diseases of the nervous system shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Amyloidosis, a renal disability, and early onset peripheral neuropathy are diseases presumptively associated with exposure to certain herbicide agents for veterans that served in the Republic of Vietnam during the applicable period if manifested to a degree of 10 percent or more within the specified time period prescribed by law.  However, the provisions regarding presumptive service connection for early onset peripheral neuropathy based herbicide exposure are not applicable here because it is uncontroverted that peripheral neuropathy had not manifested within one year after the date of last exposure to herbicide.  38 U.S.C. § 1116(a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for amyloidosis, CKD, and RUE peripheral neuropathy.  Amyloidosis is not shown during the pendency of this appeal.  Likewise, RUE peripheral neuropathy is not shown during the pendency of this appeal.  As for CKD, renal disability is not shown in service, nephritis is not shown within the initial post separation year, and CKD-shown decades after service-is not attributable to service or secondary to service-connected disability.
Amyloidosis is a disability presumptively associated with exposure to certain herbicide agents for veterans who served in Vietnam during the applicable period.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).  Notwithstanding, the first requirement of any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the medical evidence shows no diagnosis for amyloidosis and the Veteran is not competent to diagnose this disorder since it is a complex medical disorder beyond the ken of laymen and not susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical opinion of the Veteran and his spouse in this regard has no probative value.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, absent proof of a present disability due to disease or injury, the claim is denied.  Brammer, supra.  See also, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

The Board acknowledges the medical evidence showing rhabdomyolysis-a condition that is harmful to the kidneys.  However, this is not probative evidence as this condition does not establish the presence of amyloidosis.  Also, the Board observes that (1) this disease is not a presumptive disease associated with herbicide exposure; (2) this disease is not shown in service; and (3) there is no indication that this disease is attributable to service or service-connected disability.

With regard to RUE peripheral neuropathy, this disability is not shown during the pendency of the appeal.  VA examination report dated in July 2017 reflects a comprehensive diabetic peripheral neuropathy evaluation of the Veteran.  However, clinical findings at that time showed no RUE peripheral neuropathy.  The other medical evidence of record also shows no diagnosis for RUE peripheral neuropathy during this appeal.  Notably, VA diabetes examination dated in April 2014 and an Agent Orange Review dated in November 2014 both reflect no findings for RUE peripheral neuropathy.  As explained above, the opinion of the Veteran and his spouse has no probative value in regards to complex medical determinations.  Therefore, absent proof of a disability due to disease or injury during the appeal period, the claim is denied.  See Brammer supra.

As for CKD, a renal disorder to include CKD is not shown in service or soon after service.  Nephritis is not shown within the initial post separation year.  38 C.F.R. §§ 3.307, 3.309(a) (Presumptive Service Connection for Chronic Disorders).  Abnormal renal pathology, including CKD, rhabdomyolysis, and end stage renal disease (ESRD), is first documented in 2012-decades after service-and is not attributable to service or service-connected disability.

Although a private medical opinion dated in October 2012 reflects that underlying CKD is secondary to diabetic nephropathy and that kidney disease progressed after heart surgery to the point of ESRD, no rationale was provided for that conclusion and multiple VA diabetes examinations of record shows no diagnosis for diabetic nephropathy.  Therefore, this opinion has little probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators).

In contrast, a December 2012 VA medical opinion reflects that the Veteran's under CKD is due to a combination of nonservice-connected hypertension and renovascular disease.  Given this etiology, the VA physician concluded that ESRD is less likely than not due to service-connected diabetes mellitus or heart disease.  Similarly, a January 2017 VA examination report reflects that CKD is not attributable to service, proximately caused by service-connected disability (i.e. diabetes or heart disease), and is not aggravated by service-connected disability.  The examiner provided a detailed rationale for his conclusions.  The Board notes that, with regard to the question of aggravation, the VA examiner found that there was no objective evidence of aggravation by service-connected disability of the Veteran's CKD and that the clinical history supports the conclusion that its progression or worsening was due to poorly controlled hypertension, not CAD or diabetes, based on a review of the claims file.

The Board finds that the January 2017 VA medical opinion is highly probative as it was prepared by a skilled medical professional after examining the Veteran and reviewing the claims file.  It is further supported by a complete rationale unlike the 2012 private medical opinion.  The Board finds that this opinion has greater probative value than the private medical opinion.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence).

Weighing the evidence of record, the Board finds that the evidence preponderates against the claim of service connection for CKD.  The more probative evidence of record shows that CKD is not attributable to service or secondary to service-connected disability (i.e. proximately due to or aggravated).

Accordingly, for the above reasons, the claims of service connection for amyloidosis, CKD, and RUE peripheral neuropathy are denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Diabetes Mellitus

The Veteran's diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic  reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or  weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for diabetes mellitus.  The evidence does not more nearly reflect the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  During this appeal, the management of diabetes mellitus has not required insulin, a restricted diet and regulation of activities.  The criteria for a rating excess of 20 percent are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

Here, the Veteran has made no specific argument that his activities are restricted due to diabetes.  The medical evidence, including VA examination reports dated in February 2011, April 2014 and July 2017, shows that treatment of his condition does not include regulation of activities.  While the Veteran reported on VA examination in 2011 that he avoided strenuous activity on the advice of his surgeon due to a new incision, the VA examiner stated that the "Veteran does not have to avoid strenuous activity in order to prevent hypoglycemic reactions."  Also, the Veteran provided VA Form 21-090E-1 (Diabetes Mellitus Disability Benefits Questionnaire) signed by his private medical provider in July 2015, which similarly reflects that his condition was treated with managed diet only-no regulation of activities was required.

The medical evidence is competent, credible, and highly probative as it was prepared by trained medical professionals.  As such, the Board finds that the medical evidence is more probative than the uncorroborated belief of the Veteran and his wife that the criteria for a higher evaluation are met.

Additionally, the Board finds that there is no basis for a higher or separate schedular evaluation under any other potentially available provision.  To the extent that the Veteran has abnormal renal pathology, the medical evidence demonstrates that this is not attributable to diabetes.  The Board acknowledges the VA Form 21-090E-1 (Diabetes Mellitus Disability Benefits Questionnaire) signed by the Veteran's private medical provider in July 2015, checking boxes to indicate that hypertension, renal disease, and peripheral vascular disease are related to diabetes.  However, no rationale for that opinion was provided and, thus the conclusions have no probative value.  Whereas, multiple VA examinations of record show that these conditions are not attributable to diabetes and these opinions are supported by a complete rationale.  In this regard, report of VA examination dated in July 2017 noted that that the Veterans symptoms of ESRD are secondary to nephrosclerosis and renal artery stenosis-citing to the December 2012 and January 2017 VA medical opinions-and that these conditions were not aggravated by diabetes as explained in the 2012 and 2017 VA medical opinions.  A February 2011 VA medical opinion reflects that CKD (i.e. nephropathy) is not attributable to service-connected diabetes as it began before the onset of diabetes and it related to uncontrolled hypertension.  Report of VA examination dated in January 2017 detailed why kidney disorder is not related to service or service-connected diabetes-discussed above by the Board in addressing the claim for service connection.  Notably, the RO denied service connection for peripheral vascular disease in an August 2017 rating decision, which has not been appealed to date.  In sum, there is no basis to award a separate evaluation.

Accordingly, the claim is denied.  Also, there is no basis to "stage" the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  There is no doubt to resolve.  38 U.S.C. §5107(b); 38 C.F.R. § 4.3; Gilbert, supra.

CAD

The Veteran's CAD is evaluated under Diagnostic Code7005.  Diagnostic Code 7005 provides a minimum 10 percent rating where testing shows a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30 percent rating is warranted for a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for CAD.  The evidence does not more nearly reflect the criteria for a higher evaluation.  38 C.F.R. § 4.7.

Report of VA examination dated in April 2014 reflects an estimated METs level greater than 5-7, consistent with cardiac functioning to perform activities such as golfing without a cart, mowing lawn (push mower), and heavy yardwork (digging).  The examiner noted that this is the lowest level of activity in which the Veteran reports fatigue.  The left ventricular ejection fraction (LVEF) was 74 percent based on August 2012 testing.  The examiner noted that the LVEF is a more accurate indicator of cardiac status than estimate METs.  The Veteran did not have cardiac hypertrophy or dilation.

The medical evidence does not more nearly reflect the criteria for an evaluation in excess of 10 percent.  38 C.F.R. § 4.7.  The competent medical evidence does not show that CAD has been manifested by workload of 7 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; cardiac hypertrophy or dilation.  Also, an LVEF of 74 does not more nearly reflect the criteria for a higher evaluation.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation higher than 10 percent, as explained and discussed above.  While the Veteran is competent to report his observable symptoms as he experiences them through his senses, such as, fatigue, dyspnea, dizziness, etc., he is not competent to provide an opinion as to how such symptoms are reflective of the severity of his heart disease disability; to do so requires medical expertise which the Veteran is not shown to possess.  See Jandreau, supra.  The lay statements as to the current severity of the Veteran's heart disease, while considered by the Board, are afforded little probative value, as opposed to the objective, competent medical evidence.

The Board assigns greater probative value to the VA examinations' findings as they were obtained after evaluation of the Veteran by trained medical professionals.  See Guerrieri, supra.

Accordingly, the claim is denied.  There is no basis to "stage" the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  There is no doubt to resolve.  38 U.S.C. §5107(b); 38 C.F.R. § 4.3; Gilbert, supra.

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App.1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

In this case, the Veteran does not qualify for schedular TDIU as a matter of law.  38 C.F.R. § 4.16(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although he has multiple service-connected disabilities, there is not at least one disability rated at 40 percent or more and he does not have a combined rating of 70 percent or more.  The Board has considered whether the matter should be referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  However, although the Veteran is clearly unemployable due to ESRD and related complications, the Board finds that the criteria for referral are not met because the evidence does not reflect that the Veteran is unable to secure and follow substantially gainful employment due to service-connected disability-notably, CKD to include ESRD is not a service-connected disability.

The Veteran is service-connected for the following:  Diabetes mellitus type II at 20 percent; CAD at 10 percent; diabetic peripheral neuropathy of the right lower extremity at 10 percent; diabetic peripheral neuropathy of the left lower extremity at 10 percent; and scar associated with CAD status post bypass surgery at 0 percent.  The combined disability rating is 30 percent from October 6, 2010, and 40 percent from July 13, 2017.

The record includes multiple VA examination reports assessing the Veteran's service-connected disabilities.  These examination reports consistently reflect that his disabilities do not interfere with employment.  This evidence is highly probative as it was prepared by a medical professional after examining the Veteran.

A substantial number of private treatment records are associated with the claims file.  However, these records do not indicate any impairment of mind or body associated with the Veteran's service-connected disabilities that would preclude employment.  The Board has further considered the lay evidence addressing the Veteran's limitations and his need for regular assistance with daily activities.  However, there is no indication that these limitations, restrictions, or impairments of function are attributable to service-connected disability.  As such, this evidence has little probative value.

Neither the VA nor the private medical records indicate that the Veteran's service-connected disorders interfere with the Veteran's ability to perform physical acts with either the upper or lower extremities to include sitting, standing, walking, bending, carrying, lifting, grasping, pulling and pushing.  Notably, the Veteran's diabetes does not require any restriction of activities and his heart disorder allows him to perform some physically strenuous activities (i.e. mowing lawn with a push mower and heavy yardwork including digging).  Report of VA examination dated in July 2017 shows that the Veteran's peripheral neuropathy of the lower extremities is manifested by mild numbness and moderate paresthesias/dysesthesias.  However, the medical evidence of record shows no impairment of locomotion related to this disability, or other functional impairment attributable thereto that would preclude employment.  Lastly, there is no indication in the record that the Veteran has any impairment of the mind to include concentration, focus, attention, and memory attributable to service-connected disability that would preclude substantially gainful employment.

The Board observes that the Veteran has considerable impairment from nonservice-connected disorders including CKD with ESRD that requires hemodialysis 3 times a week.  The record establishes that his nonservice-connected disabilities significantly interfere with his ability to perform the acts required for employment.  However, the Board is prohibited from considering such when making a determination on referral.

Accordingly, the weight of the evidence is against the claim.  TDIU is denied to include referral for an extraschedular TDIU as the evidence does not reflect that the Veteran is unable to secure and follow substantially gainful employment due to service-connected disability.  There is no doubt to resolve.  38 U.S.C. §5107(b); 38 C.F.R. § 4.3; Gilbert, supra.


ORDER

Service connection for amyloidosis is denied.

Service connection for chronic kidney disease is denied.

Service connection for right upper extremity peripheral neuropathy is denied.

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.

An initial evaluation in excess of 10 percent for coronary artery disease is denied.

Entitlement to TDIU is denied.


REMAND

The Veteran seeks SMC based on the need for the regular aid and attendance of another person or at the housebound rate pursuant to 38 U.S.C. § 1114 and 38 C.F.R. § 3.350.

In support of the claim, VA received both lay and medical evidence showing that he requires the assistance of another person for the activities of daily living.  The Veteran submitted numerous evaluations by medical professionals using VA From 21-0779 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  However, these evaluations do not clearly address whether the "need" for assistance arises solely due service-connected disability without consideration of the Veteran's nonservice-connected disorder (i.e. renal disability including ESRD requiring 3 dialysis treatments a week and medication and its complications).  The record does not include a VA examination for housebound status or permanent need for regular aid and attendance.  Thus, the Board finds that remand is necessary for a VA examination to address permanent need for regular aid and attendance due to service connected disabilities.  38 C.F.R. § 3.159(c).

Accordingly, the matter is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA aid and attendance examination to ascertain whether his service-connected disabilities cause him to be housebound or in need of regular aid and attendance of another person.  The claims file must be reviewed and the review noted in the report.  The examiner should indicate the underlying disability or disabilities causing each specific impairment of function noted.  The examiner should also state an opinion as to whether any of these functional impairments, alone or in combination, render the Veteran housebound or in need or regular aid and attendance of another person, to include whether his service-connected disabilities renders him unable to protect himself from the hazards or dangers incident to his daily environment.  A complete rationale for the opinion should be provided.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


